Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 1, line 18 - - “diametrical direction of the disk-shaped workpiece from a thickness 

Reasons for Allowance
Claim 1, and those depending therefrom including claims 2-8, are allowed.
The following is an examiner’s statement of reasons for allowance: 	
The prior art of Yoshida (US-2017/0095902) fails to anticipate or render obvious “a polishing step of rotating, after the grinding step, the disk-shaped workpiece and the polishing pad in a state in which the polishing pad covers the overall rear face of the disk-shaped workpiece to polish the disk-shaped workpiece” [emphasis added] as claimed.   
	The other prior art of record fails to anticipate, or render obvious, in combination with all other claim limitations, “a thickness tendency recognition step of recognizing a thickness tendency in a diametrical direction of the disk-shaped workpiece from a thickness of the disk-shaped workpiece at least at the two measurement points measured at the measurement step; and an inclination changing step of changing an inclination relationship between a rotation shaft for rotating the grinding wheel and a rotation shaft of the holding table on a basis of the thickness tendency recognized at the thickness tendency recognition step” as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723